DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on November 3, 2021.

Information Disclosure Statement
 	The IDS filed on December 31, 2021, September 8, 2021, and August 6, 2021 has been considered by the examiner.

Claim Objections
The objection to claim 9 has been withdrawn.  

Claim Rejections - 35 USC § 112
The rejection of claim 37 under 35 USC 112, second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, 5, 8, 14, 17-37, 51, 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Fukui (US 2007/0287069) and Eitouni et al. (US 2010/0227224).
For claim 1:  Shimamura teaches a bipolar battery module (Fig 3) utilizing bipolar electrodes, comprising at least one bipolar electrode 36, each having a positive electrode 3 comprising a first electrochemically active material on one side of an electrically conducting sheet 1 and a negative electrode 2 comprising a second electrochemically active material on the other side of the sheet. (Shimamura in [0030-0031], [0104], [0106]).  The bipolar battery module comprises a plurality of electrolyte layers 4 each comprising a solid ionically conductive polymer material. ([0031], [0116])  
Shimamura further teaches that the solid ionically conductive polymer material contains ceramic inorganic lithium ion conductors (Shimamura in [0069]), which teaches or at least suggests an ionic compound, and a polymer such as polyalkylene oxide polymers, inter alia ([0070]), which teaches or at least suggests a polymer material.  Additionally, Shimamura teaches that the solid ionically conductive polymer material contains lithium salt (electrolyte salt) ([0068]).  Shimamura does not explicitly teach a dopant.  However, Fukui in the same field of endeavor teaches doping a solid electrolyte with an inorganic ion salt. (Fukui in [0022])  The skilled artisan would find obvious that the lithium salt in the solid ionically conductive polymer material of Shimamura is a dopant, in view of Fukui teaching that a salt dissolved in a polymer is a dopant (Fukui in [0024]), which is consistent with Shimamura disclosing that the solid ionically conductive polymer material “can readily dissolve lithium salts….” (Shimamura in [0070])  In this regard, it is asserted that the skilled artisan would find obvious that the lithium salt in Shimamura is a dopant.
In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
Shimamura further teaches the bipolar module to comprise both a terminal negative electrode and terminal positive electrode, the terminal negative electrode located opposed to a positive electrode located on a first adjacent bipolar electrode with an electrolyte layer interposed therebetween, and the terminal positive electrode located opposed to a negative electrode layer on a second adjacent bipolar electrode with an electrolyte layer also interposed therebetween, i.e. “a bipolar battery 11 consists of an electrode layered body “battery element” 7 with a structure in which multiple bipolar batteries 5 that have an anode 2 on one side of the collector 1 and a cathode 3 on the other side are layered with electrolyte layers 4 in between.” (Shimamura in [0031], see annotated Fig. 3 below)

    PNG
    media_image1.png
    555
    1049
    media_image1.png
    Greyscale


 	As to the solid polymer electrolyte comprising both at least one cationic and anionic diffusing ion, electrolyte salts include LiPF6--, inter alia (Eitouni in [0040-0041]), which the skilled artisan would find obvious to comprise corresponding salts of Li as the cation and PF6 as the anion diffusing through the solid ionically conductive polymer electrolyte.
 	For claim 4:  In Shimamura, the second electrochemically active material comprises manganese dioxide or sulfates which contain sulfur, inter alia. (Shimamura in [0105])
	For claim 5:  In Shimamura and referring to annotated Fig. 3 (as discussed in claim 1), the bipolar battery comprises a second sub-stack also comprising a second separator layer comprising a solid ionically conductive polymer electrolyte positioned between a second anode and second cathode layer, the second sub-stack positioned adjacent and in electrical but not in ionic communication with the first sub-stack and further comprising a third current collector layer positioned adjacent the second sub-stack. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   To this end, Shimamura teaches that as the number of substacks increases so does the battery voltage. (Shimamura in [0032])  Absent of unexpected results it is asserted that the distance between the terminal positive electrode and the terminal negative electrode is an optimizable parameter for a result-effective variable, e.g. voltage.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  Furthermore, it is asserted that determining where the optimum distance between the terminal positive electrode and terminal negative electrode lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed distance is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
 	For claims 14 and 17-34:  As to the properties of the solid ionically conductive polymer electrolyte and diffusing ions, as the prior art’s solid ionically conductive polymer electrolyte, such as PVDF or polyolefins (interpreted as polyethylene and polypropylene, Eitouni in [0043]) is the same as disclosed (specification on pg. 13-14 and Table 1) and the diffusing ions are the same as claimed as discussed above, it is asserted that these physical properties are inherent. (MPEP 2112.01)

As to there being at least one anionic diffusing ion or cationic diffusing ion per monomer or at least one mole of the cationic diffusing ion per liter of solid ionically conductive polymer material, it is asserted that optimization of the relative amount or concentration of the diffusing ions within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed amount or concentration is critical.  “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In addition, absent of unexpected results it is asserted that the relative amount or concentration of the diffusing ions is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  As the claim recites a concentration range prefaced by “at least one” language for the amount of ions, it would also be obvious at least to the skilled artisan to increase the ionic conductivity of the solid ionically conductive polymer material so that there is at least one anionic diffusing ion (e.g. PF6) or cationic diffusing ion (Li) per monomer or at least one mole of the cationic diffusing ion per liter of solid ionically conductive polymer material, in view of Eitouni teaching that improved ionic conductivity by increasing the amount of Li+ ions directly affects mechanical properties or other properties that may be desirable. (Eitouni in [0044-0045])
  	For claim 51:  In Shimamura, at least one of the electrolyte layers is formed into a film with a thickness of 10 micrometers, which is within 200 and 10 micrometers. (Shimamura in [0053])

 	For claim 63:  Shimamura does not explicitly teach the second electrochemically active material to comprise lithium metal. However, Eitouni teaches a lithium metal electrochemically active material. (Eitouni in [0022])  The skilled artisan would find obvious to modify Shimamura with a lithium metal active material.  The motivation for such a modification is to produce an electrochemical cell that can be cycled extensively without capacity fade. (0016)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Fukui (US 2007/0287069) and Eitouni et al. (US 2010/0227224), and as evidenced by Liu et al. (“Effect of Preparation Methods on Crystallization Behavior and Tensile Strength of Poly(vinylidene fluoride) Membranes”)
The teachings of Shimamura, Fukui and Eitouni are discussed above.
Shimamura does not explicitly teach a crystallinity greater than 30% for the solid ionically conductive polymer material.  However, the skilled artisan would find obvious to modify the crystallinity of the solid ionically conductive polymer material of Shimamura, as it is asserted that PVDF as disclosed by Eitouni has a crystallinity of greater than 30% as evidenced by Liu, “[t]he degree of crystallinity of PVDF can range between 35% and 70%....” (Liu on pg. 390)  

	 
2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Fukui (US 2007/0287069) and Eitouni et al. (US 2010/0227224), and further in view of Hosaka et al. (US 2007/0015047)
 	The teachings of Shimamura, Fukui and Eitouni are discussed above.
Shimamura further teaches or at least suggests that each positive electrode and the adjacent anode comprise a sub-stack which also includes an electrolyte layer. (see annotated Fig. 3 above, showing multiple sub-stacks)  Shimamura does not explicitly teach that each sub-stack is separated from an adjacent sub-stack by an electrically conductive sheet.  However, Hosaka in the same field of endeavor teaches an electrically conductive sheet 260. (Hosaka in Fig. 5, [0033], [0035])  The skilled artisan would find obvious to further modify Shimamura with an electrically conductive sheet.  The motivation for such a modification is to circumvent reduction in battery performance due to distortion. ([0030])  As to each sub-stack having a voltage equal to or less than 3 volts, it is asserted that optimization of sub-stack voltages is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).

Claims 3, 52-54, 60-62 and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Fukui (US 2007/0287069) and Eitouni et al. (US 2010/0227224), and further in view of Chiang et al. (US 2009/0246636)

For claims 3, 52 and 60: Shimamura does not explicitly teach the first electrochemically active material as zinc, aluminum, lithium or an intercalation material.  However, Chiang in the same field of endeavor teaches intercalation oxides including Lithium Cobalt Oxide, inter alia. (Chiang in [0003], [0093])  The skilled artisan would find obvious to further modify Shimamura with the electrochemically active material of Chiang.  The motivation for such a modification is such active materials having a more highly conductive state after repeated cycling. ([0092])
 	For claims 61 and 62:  As to the first electrochemically active material being a cathode compound that reacts with lithium in a solid state redox reaction, Chiang teaches an active material such as a metal halide that reacts with lithium in a solid state redox or conversion reaction. (Chiang in [0096-0099]).  The skilled artisan would find obvious to further modify Shimamura with a cathode compound that reacts with lithium in a solid state redox reaction.  The motivation for such a modification is to obtain a higher specific energy density. ([0099])
	For claims 53, 54 and 64-68:  As to properties of electrochemical potential, electrode potential, charged voltage, cycling efficiency, amperage rage, as the prior art teaches the same bipolar battery with the same electrochemical active materials disclosed and claimed, it is asserted that these operational properties are inherent. (MPEP 2112.01)

 	Claims 6, 7 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Fukui (US 2007/0287069) and Eitouni et al. (US 2010/0227224), and further in view of further in view of Mayes et al. (US 2002/0048706)
	The teachings of Shimamura, Fukui and Eitouni are discussed above.

 	For claims 55 and 56:  In Shimamura, the first electrochemically active material is intermixed with an electrically conductive material such as carbon. (Shimamura in [0107]) 
	For claims 57 and 58:  As to the positive electrode comprises 70-90 percent by weight of the first electrochemically active material and 4-15 percent by weight of the solid ionically conductive polymer material, it is asserted that optimization the relative weights of the active material and solid ionically conductive polymer material is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Fukui (US 2007/0287069) and Eitouni et al. (US 2010/0227224), and further in view of Chern et al. (US 5,749,927)
The teachings of Shimamura, Fukui and Eitouni are discussed above.
 	For claims 9 and 10:  Shimamura does not explicitly teach the electrolyte layer or the positive electrode as extruded.  However, Chern in the same field of endeavor teaches a solid polymer electrolyte layer and a positive electrode as extruded. (Chern in col. 3 lines 23-52)  The skilled artisan would find obvious to modify Shimamura so that the electrolyte layer and positive electrode are extruded.  The motivation for such a modification is to reduce the number of process steps, provide ionic conductivity directly to the electrolyte composition, and provide porosity within the electrode structure. (col. 2 lines 51-56 and col. 3 lines 18-22) 

Response to Arguments
Applicant’s arguments filed with the present amendment Nov 3, 2021 have been fully considered but are not persuasive.  Applicant submits that the completely solid polymer electrolyte in Shimamura is not a solid ionically conductive polymer electrolyte as claimed and cites paras. [0071-0073] said to describe ion conductivity only with polymer gel electrolytes.  This argument is not found persuasive as the “completely solid polymer electrolyte” includes the same polymers (e.g. PEO) specifically described by Shimamura to have ion conductivity. (Shimamura in [0070], [0073]).  Furthermore, the electrolyte in any state has ion conductivity. ([0012], [0036]).  The argument to the solid ionically conductive polymer material being synthesized from a polymer, a dopoant, and an ionic compound is not found persuasive in view of newly cited Fukui and for the reasons as set forth in the present Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722